Opinion issued May 7, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00216-CR
                              NO. 01-15-00217-CR
                            ———————————
                  IN RE BRANDON JAY CARTER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Brandon Jay Carter, has filed a petition for (1) a writ of mandamus

challenging an order substituting his appointed trial counsel, and (2) a writ of

prohibition preventing the trial court from holding hearings or proceeding to trial

in the underlying case.1 We deny the petition.

1
      The underlying case is State of Texas v. Brandon Jay Carter, cause number 12-
      DCR-061186, pending in the 240th District Court of Fort Bend County, Texas, the
      Honorable Thomas R. Culver, III presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2